28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Ray JOHNSON, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
No. 94-1668.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-94-161)
Larry Ray Johnson, appellant Pro Se.
Rebeca Olivia Hidalgo, Asst. U.S. Atty., Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Larry Ray Johnson appeals from the district court's order dismissing his Complaint filed against Judge Albert V. Bryan, Jr., of the United States District Court for the Eastern District of Virginia.  Our review of the record and the district court's opinion discloses that this appeal is without merit because, as the district court properly found, Judge Bryan is entitled to absolute immunity.   See Stump v. Sparkman, 435 U.S. 349 (1978);   Pierson v. Ray, 386 U.S. 547 (1967).  Therefore, we affirm on the reasoning of the district court.  Johnson v. United States, No. CA-94-161 (E.D. Va.  Apr. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.